DISMISS and Opinion Filed December 15, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00522-CV

                      HUIFEN LANG, Appellant
                               V.
            CITY OF GARLAND MUNICIPAL COURT, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-03691-A

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We questioned our jurisdiction over the order on appeal and directed the

parties to file letter briefs addressing our concern. The parties have complied.

      Appellant appeals from the order of the county court at law ordering the

forfeiture of certain animals. See TEX. HEALTH & SAFETY CODE ANN. § 821.025(a).

Section 821.025(e) of the Texas Health and Safety Code provides: “The decision of

the county court or county court at law under this section is final and may not be

further appealed.” See id. § 821.025(e); see also Smalley v. Four Brown & White

Paint Horses, No. 01-20-00103-CV, 2020 WL 2026488, at *1 (Tex. App.—Houston

[1st Dist.] Apr. 28, 2020, no pet.) (dismissing appeal of county court order divesting
appellant of seized animals pursuant to section 821.025). Although appellant filed

a letter brief, nothing therein demonstrates our jurisdiction over this appeal.

      Because appellant is prohibited by statute from appealing the county court’s

order, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


210522F.P05




                                         –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

HUIFEN LANG, Appellant                     On Appeal from the County Court at
                                           Law No. 1, Dallas County, Texas
No. 05-21-00522-CV       V.                Trial Court Cause No. CC-20-03691-
                                           A.
CITY OF GARLAND MUNICIPAL                  Opinion delivered by Chief Justice
COURT, Appellee                            Burns. Justices Molberg and
                                           Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CITY OF GARLAND MUNICIPAL COURT
recover its costs of this appeal from appellant HUIFEN LANG.


Judgment entered December 15, 2021




                                     –3–